Citation Nr: 0502281	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-12 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
hip disability for the period from December 23, 1975 to June 
27, 1986.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The case has since been 
transferred to the RO in Baltimore, Maryland.  

In August 2003, the veteran presented personal testimony at 
an RO hearing in Baltimore.  A copy of the transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable to this appeal.  This law redefines 
the obligations of VA with respect to the duty to assist; the 
duty to obtain medical opinion(s) where necessary; and it 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

During the pendency of the appeal, the veteran was sent 
various correspondences pertaining to his claim; however, the 
veteran has not received a letter advising him of the 
requirements of VCAA, or the distribution of responsibilities 
in obtaining evidence to substantiate the claim.  
Accordingly, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.

Additionally, 38 C.F.R. § 3.321(b)(1) (2003) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).

During his personal hearing before the RO, the veteran and 
his representative contended that the veteran's right hip 
disability should have received a rating of at least 60 
percent plus a total disability rating based on 
unemployability (TDIU) back to 1975. 

The evidence associated with this claim includes a 1977 
statement from the veteran's private physician noting that 
the veteran had severe arthritis of the right hip which made 
it not possible for the veteran to perform his job.  The 
doctor further stated that because of this arthritis, the 
veteran had a difficult time sitting in one place for more 
than 15 to 20 minutes and that he was unable to walk long 
distances, climb stairs, carry heavy objects, etc.  The 
doctor stated that for that reason, the veteran was totally 
disabled.  Other records in the file reveal that the veteran 
retired from the Post Office on disability on November 28, 
1975.  

Applicable law provides that a total disability rating may be 
assigned where the schedular rating is less than total, and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2003).  However, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  



The Board has no power in the first instance to award a TDIU 
rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); see also VAOPGCPREC 6-96.

Since the evidence raises the question of entitlement to an 
extraschedular rating pursuant to 38 C.F.R. §§ 3.321(b)(2) 
and 4.16(b), the Board will remand the claim for 
consideration of such by the RO.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim for an increased 
initial rating for the right hip 
condition, 
to include extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(2) and 4.16(b).  
See also 38 C.F.R. § 3.159 (2002).

Additionally, the RO should request that 
the veteran provide all records he has 
pertaining to his retirement from the Post 
Office in 1975.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for a right hip 
disability since 1975.  After the 
releases are signed, the RO should obtain 
and associate with the claims folder all 
of the veteran's treatment records, which 
are not already contained in the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain the records, a notation 
to that effect should be inserted in the 
file.  The RO should notify the veteran 
and his representative of failed attempts 
to procure records.  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim

4.  After the development requested above 
has been completed to the extent 
possible, the RO should also specifically 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration pursuant to 
38 C.F.R. §§ 3.321(b) and/or 4.16(b) with 
respect to the veteran's claim for a 
disability rating in excess of 30 percent 
for the right hip disability for the 
period from December 23, 1975 to June 27, 
1986. 

5.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



